Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 1 of 20

IN TI~IE UNITED STATES BANK_RUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

ln re: : CHAPTER il
WOODBRIDGE GROUP OF COMPANIES, LLC, : Case No. 17-1256(} (KJC)
er all '
Debtors.
LISE DE LA ROCHELLE, er al : Adv. No. 18-50371 (KJC)
(Re: D.l. 15)
Plaintiff,
v.

WOODBRIDGE GROUP OF COMPANIES, LLC,
Defendants.

 

OPINIC'Nz

The Plaintiffs3 in this adversary proceeding filed their First Amended Complaint (Adv.

D.I. 12) (the “Complaint”) on July 17, 2018, asserting four counts against the Debtors:

(l) Seeking a declaratory/judgment that the Plaintiffs hold pre-petition, valid,
perfected, first-priority liens against certain real property owned by the
Debtors; or alternativeiy,

(2) Seeking a declaratory judgment that the Plaintiffs hold pre-petition, valid,
perfected, first-priority liens against any and all proceeds from the sale

 

‘ Tlie Woodbridge Group of Companies, LLC and its affiliated companies (the “Debtol's”) filed
chapter 1 f petitions in this Court on December 4, 20i7, and the Debtors’ chapter ll cases are being jointly
administered pursuant to the Order dated December 5, 2017 (D.I. 45), Which contains a complete list of
the Debtcrs.

2 This Court has jurisdiction to decide the Motion to Dismiss pursuant to 28 U.S.C. § 157 and
§ l334(b). This is a core proceeding pursuant to 28 U.S.C. § lS'/‘(b)(Z)(B) and (K).

3 The plaintiffs in this adversary are: Lise De La Rochelle (a Florida resident), Provident Trust
Group, LLC FBO Arnold L. Berman (a Calit`ornia entity), Stephen and Zoila Thompson (Florida
residents), Bernard & Sylvia Pineberg Living Trnst (a Florida entity), Betty Foster (a Florida resident),
Ruth E. Scott (Florida rcsident), Edna M. Watters (Florida resident), lrene Olin Trust DTD 2/25/'1993 (a
Florida entity), Knrt Faudel (a Florida resident), C. Spencer & Virginia Van Gulicl< (Florida residents),
Provident Trust Group FBO LLC FBO Nancy E. Kicherer IRA (a Caiifornia entity), Donald A. and
Florence H, Bottaro (Florida residents), Lanrence Popolizio (a Florida resident), Michael L. Gross (a
Florida resident), .Ionathan W. and Barbara Greenleaf, as Trustees of the Greenleaf Famiiy Trust (a
California entity).

 

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 2 of 20

and/or liquidation of certain real property owned by the Debtors; or
alternatively

(3) Seeking the creation of a constructive trust or equitable lien against certain
real property owned the Debtors, or any and all proceeds from the sale or
liquidation of that real property, and

(4) Seekiirg damages against the Debtors based on linancial abuse of elderly
individuals under California law.

The Plaintift`s commenced this adversary proceeding by filing a complaint on
March 27, 2018. Pursuant to an agreement about deadlines, the Debtors filed a motion to dismiss
the original complaint on June 18, 2018.4 Thereat`ter, pursuant to an Order approving the parties’
stipulation, the Plaintit`fs filed the first amended complaint (the “Complaint”) on July 17, 2018.5

On August 14, 20]8, the Debtors filed a Motion to Dismiss the Cornplaint, with a
memorandum of law in support thereof (Adv. D.I. 15, 16) (the “Motion to Dismiss”). The
Plaintift`s filed a memorandum of law in opposition to the Motion to Dismiss on September 4,
2018, and the Debtors filed a Reply in support of the Motion to Dismiss on September 18, 2018.
The Court heard oral argument on the Motion to Dismiss on September 25, 201 8. For the reasons
set forth below, the Motion to Dismiss will be granted Counts I, ll and III will be dismissed with
prejudice Count -IV also Will be dismissed, but With leave to allow Plaintiffs to file motions
seeking allowance to tile late proofs of claim under Fed. R. Bankr. P. 9006(b) or other applicable

law.

 

4 Adv. D.I.s 6, 7, and 8.
5 AdV. D.l. ll.

 

l.

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 3 of 20

Factual Allegations included in the First Amended Complaint

The Debtors’ Organizational Structure and Operations

Pre-bankruptcy, the Debtors bought, improved, and sold high-end luxury homes
as well as owned and operated full-service real estate brokerages, a private
investment company, and real estate lending operations (1l25).6

The Debtors conducted their business through a network of affiliated companies
that own the various assets comprising its businesses (‘1§27).

The Debtors’ ultimate parent is RS Protection Trust. (1]28).

WMF Managernent, LLC, a debtor in this Court, is a wholly owned subsidiary of
RS Protection Trust, that operated the retail fundraising aspect of the Debtors’
business and owns seven investment fund entities (the “Funds”). (W 29-33).

The Funds’ business purpose was to solicit and raise money from members of the
general public (including individuals couples, trusts, and small businesses) to fund
the Debtors’ real estate and investment operations The Funds also serviced the
debt they raised by collecting loan proceeds from the property owners and paying
the noteholders (1l34-35).

The chtors, their affiliates and their representatives specifically targeted elderly
individuals as part of their marketing process through advertisements on financial
radio programs and retirement seminars These elderly individuals often became

noteholders (1]56).

ln atypical transaction, a noteholder would loan a fixed amount to a Fund pursuant
to a loan agreement for the stated purpose of enabling the Fund to lend money to
a third-party borrower. The Fund would contemporaneously enter into a
promissory note with the notelrolder evidencing the Fund’s financial obligation to
the noteholder. (il‘ll 36-37).

The Fund would solicit several noteholders for funds to facilitate the third-party

borrower’s purchase of a parcel of real property (1{39).

The third-party borrower was either a mezzanine holding company (“MezzCo”)
owned by the Debtors’ parent company, or a single property real estate company
(“PropCo”) owned by a MeZZCo. (1{3 8)

Tlre MezzCo or PropCo would use money from the Fund to purchase or construct
upon a parcel of real property. (140).

 

6 The citations in this section are to paragraphs in the First Amended Complaint (Adv. D.l. l2).

3

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 4 of 20

The loan from the Fund to l\/lezzCo or PropCo would be collateralized by liens
against the real property and a pledge of the MezzCo ownership interest in the

PropCo. (114 l ).

The loan agreement [between the noteholder - or member of the general public -
and the Fund] stated that the noteholder’s loan would be secured by a security
interest in the Fund’s present and future right, title and interest in and to (i) the
loan from the Fund to the third-party borrower, (ii) the promissory note evidencing
that loan, (iii) the mortgage or deed of trust securing that loan, and (iv) insurance
policies in connection with the loan. (‘|l42).

ln connection therewitlr, the Fund would execute [in favor of the noteholder]:
(i) an assignment of the Fund’s right, title and interest in the promissory note
reflecting the loan and the related mortgage or deed of trust in connection with the
real property, and (ii) a collateral assignmentJ pursuant to which the Fund assigned
to the noteholder the Fund’s right, title and interest in the same underlying
documents proceeds and rights thereunder (1l43)

Upon information and belief, the original documents evidencing the transactions
were not retained by the noteholder, but remained in the Fund or Debtor’s
possession at all times (1]44).

The proceeds from the sale of properties would be disbursed by the applicable
PropCo or MeZzCo to the Fund, which would in turn use the proceeds to repay
lenders [noteholders], among other things (1]46).

The Debtors estimate that the Funds, and thereby the Debtors, received
approximately $75 0 million in loans from approximately 9,000 noteholders ('1l47).

Woodbridge l\/.[ortgage Investment Fund 3A (“Fund 3A”), also a debtor before this
Court, is the largest Fund. lt received over $248 million from approximately 2,822
noteholders (W 48~50).

Fund 3A was in the business of exchanging with members ofthe public promissory
notes collateralized by liens on real properties acquired by a PropCo. (llSI).

2. The Plaintiffs’ Loan Agreernent and Collateral Assignrnent with Fund 3A

The Plaintiffs were solicited by the Funds to invest money and became noteholders
with Fund 3A. The Plaintiffs used, among other moneys, retirement funds to make
the loans For some Plaintiffs, the loan amount was their entire retirement fund

nut 54, 55, 57).

The Plaintiffs were noteholders with Fund 3A in connection with real property
located at 141 South Carolwood Drive, Holrnby llills, California (the “Owlwood
Estate” or the “Property”). ('1]59).

Upon information and belief, the Plaintiffs entered into written loan agreements
with Fund 3A prior to lending funds to Fund 3A (the “Owlwood Lcan
Agreements”) (‘1l60). `

 

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 5 of 20

Pursuant to the Owlwood Loan Agreements, the Plaintiffs lent Fund 3A funds for
the stated purpose of funding a secured loan from Fund 3A to a third-party
borrower, in this case Sturmer Pippen lnvestments, LLC (“SPI”). SPI is also a
debtor in this Court and, upon information and belief, is the PropCo that owns the
Owlwcod Estate. (il1l6l -64).

Under the terms of the Owlwood Loan Agreements, the Plaintiffs were granted “a
security interest in all of [Fund 3A’s] present and future right, title and interest in
and to - (i) that certain loan in the principal amount of $63 million extended to SPI
and secured by a first priority lien on the Property (the “Pledged Loan”), (ii) the
promissory note evidencing the Pledged Loan, (iii) the mortgage and deed of trust
securing the Pledged Loan with an interest on the Property, and (iv) title insurance
policies and other instruments or documentation as may be executed and delivered
to Woodbridge in conjunction with the Pledged Loan. (1l65).

T he Fund serviced the debt it raised by collecting loan proceeds from the property
owners and paying the Plaintiff-noteholders. (166).

Paragraph 2(f) of the Owlwood Loan Agreements states that “Woodbridge retains
the right to execute other notes, loan agreements assignments and collateral
assignments in favor of other lenders as may be necessary to fund the Pledged
Loan secured by the Collateral [Property} on a pari passu basis with such other
lenders.” (1{68).

Upon information and belief, in exchange for the Owlwood Loans, Fund 3A
executed promissory notes (the “Owlwood Lender Notes”) in favor of the
Plaintiffs evidencing Fund 3A’s financial obligation to the Plaintiffs pursuant to
the Owlwood Loan Agreements. (1l69).

Paragraph 14 of the Owlwood Lender Notes provide that the 0wlwood Lender
Notes Were secured by the “Collateral Assignrnent Documents,” defined therein
as the “Note, the Loan Agreement of even date herewith between [Fund 3A and
the Plaintiffs] . . . and all other instruments executed or to be executed in
connection therewith.” (WU).

Upon information and belief, Fund 3/-\ executed other notes, loan agreements
assignments and collateral assignments as contemplated in the Owlwocd Loan
Agreements (1l7l).

Upon information and belief, Fund 3A executed an “Assignment of Promissory
Note and l\/lortgage” and “Collateral Assignment of Note, Mortgage and Other
Loan Documents” (collectively, the “Collateral Assignment”). (1l72).

As stated in the Collateral Assignment, a condition of the Owlwood Loans was
that Fund 3A would assign to the Plaintiffs, as additional security for the Owlwood
Loan, all of Fund 3A’s right, title and interest in and to the Deed of Trust, the
promissory note secured by the Deed of Trust, and all rights to receive payments
as set forth in the Collateral Assignment. (1l73).

 

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 6 of 20

0 Upon information and bclief, Fund 3A recorded the Collateral Assignment against
the Owlwood Estate with the Los Angeles County Registrar-Record/County Clerl<.

ar 80) _.

0 Upon information and belief, Fund 3A represented to the Plaintiffs that recording
the Collateral Assignmcnt would grant the Plaintiffs first-position liens on the
Owlwood Estate, which was valued higher than the outstanding indebtedness

(llll 77~73)-

9 Fund 3A was in possession of the original documents and acted as custodian of
the records on behalf of the Plaintiffs in addition to the other noteholders solicited
by Fund 3A for the financing of the Owlwood Estate. (1{79).

Motion to Dismiss Sta;ndard

Federal Rule of Civil Procedure lZ(b)(6), made applicable here by Fed. R. Banl<r. P.
7012(b)(6), governs a motion to dismiss for failure to state a claim upon which relief can be
granted “The purpose of a motion to dismiss is to test the sufficiency of a complaint, not to
resolve disputed facts or decide the merits of the case.”7 When reviewing a motion to dismiss the
court will construe the complaint “in the light most favorable to the plaintiff.”3

“To survive a motion to dismiss a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.”’9 “While a complaint
attacked by a Rule l2(b)(6) motion to dismiss does not need detailed factual allegations . . . a
plaintiff s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
labels and conclusions and a formulaic recitation of the elements of a cause of action will not do.

Factual allegations must be enough to raise a right to relief above the speculative level.”m

 

l Paul v. fatal Corp. (In re Im‘e/ Corpr Mr'croprocessor Anfin'usr Lirig.), 496 F.Supp.2d 404, 402
(D, Del. 2007).

3 Burfch v. Mlberg Fcrcfor's, IHC., 662 F.3d 2l2, 220 (3d Cir. 2011) (quoting fn re Ins. Brokerage
Anlr`lrusf Lr`fig., 618 F.3d 300, 314 (3d Cir. 2010)).

9 Ashcrofr v. Iqba], 556 U.S. 662, 678 (2009) (quoting Be.l! At]anfic Corp. v. Tr-s»ombly, 550 U.S.
544, 570 (2007)).

10 Tworubly, 550 U.S. at 555 (citations omitted).

6

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 7 of 20

The Court of Appeals for the Third Circuit has outlined a three-step process to determine

the sufficiency cfa complaint under Tr»s#c)mbly and Iqbal:

First, the court must “takfe] note of the elements a plaintiff must plead to state a

claim.” Second, the court should identify allegations that, “because they are no

more than conclusions are not entitled to the assumption oftruth.” Finally, “where

there are well-pleaded factual allegations a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement for relief.nfl

The movant carries the burden of demonstrating that dismissal is appropriateE2
Ultimately, evaluation of a complaint upon a motion to dismiss is a “contcxt-specific task that
requires the reviewing court to draw on its judicial experience and common sense.”13 When
deciding a motion to dismiss a court may generally not consider matters extraneous to the
pleadings However, “a document integral to or explicitly relied upon in the complaint may be
considered without converting the motion to dismiss into one for summary judgment.”14

Discussion

The Debtors argue that the factual allegations in the Complaint, and documents or facts

of which this Court may take judicial notice under Fed. R. Evid. 201, demonstrate that the

Plalntif`fs have failed to state any claims

1. Do the factual allegations in the Complaint support a claim that the Plaintiffs have a valid,
perfected lien on the Propertv (Owlwood Estate) or in the proceeds from any sale or
liquidation of the Propertv?

The Plaintiffs ask the Court to enter a declaratory judgment that Plaintiffs hold valid,
perfected liens against the Property, which is located in Holmby Hills, California, and against the

proceeds from any sale or liquidation of the Property. Whether the Plaintiffs are secured creditors

 

‘1 Bw'lch, 662 F.3d at 221 (3d Cir. 20l1) (citations omittcd).

12 brief Corp., 496 F.Supp.Zd at 408.

13 ]ql)al, 556 U.S. at 678.

1‘1 /lngs‘fc;rdt v. Midd-Wesf Sc'hoo/ Dr`.s'f., 377 F.3d 338, 342 (3d Cir. 2004) (quoting US. Express
Lr'nes, Lr'cr'. v. Hr'ggins, 28l F.3d 383, 388 (3d Cir. 2002)); see also fn re Il'opiccmaEnfm't, LLC, 520 B.R.
455, 467 (Bankr. D. Del. 2014).

 

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 8 of 20

turns on whether the Plaintiffs’ asserted security interests were perfected as of the commencement
of the bankruptcy case.15

To perfect a security interest in real property, the putative secured creditor must have a
mortgage or deed of trust executed in its favor and duly recorded in the land records as against
the real property.Els The Plaintiffs do not allege that they received - - let alone recorded - - any
mortgage or deed of trust from the owner of the Property (SPl).

lnstead, the Plaintiffs assert that their perfected liens against the Property and any proceeds
thereof arise from the Owlwood Loan Agreernents, in which Fund 3A granted the Plaintiffs
security interests in Fund 3A’s right, title and interest in the loan between Fund 3A and SPI (the
“Pledged Loan”). The Plaintiffs assert that Fund 3A executed an “Assignment of Promissory
Note and l\/lortgage” and “Collateral Assignment ofNote, l\/Iortgage, and Other Loan Documents”
(collectively, the “Collateral Assignment”) in their favor.

Under either Delaware or California law, a security interest in an instrument or promissory

note may be perfected by filing a UCC-l statementl? or by possession.18 The Debtors have

 

15 As noted by the Court of Appeals for the Ninth Circuit Court:
Section 544 of the Bankruptcy Code, the “strong-arm clause,” grants a trustee
in bankruptcy “the rights and powers of a hypothetical creditor who obtained
a judicial lien on all of the property in the estate at the date the petition in
bankruptcy was filed.” fn re Commercr`al W. Fin. Corp., '761 F.2d l329, 1331
n. 2 (9th Cir. l 935) (citing 1 l U.S.C. § 544(a)(1)). “One ofthese powers is the
ability to lake priority over or ‘avoid’ security interests that are unperfected
under applicable state law....” Id. Avoiding such interests relegates them to
the status of a general unsecured claim. See 5 C()Hr'er on Ban/o'za)tcy ‘ilil
544.02, 544.05 (Lawrence P. King ed., 15th ed. rev. 2000).
Neilsou v. Chang (111 re Firsf T.D. & Inv., Inc.), 253 F.3d 520, 526 (9th Cir'. 2001).

16 Cal. Cr'v. Code § 1214. 8 Wrrer SUMMARY or CAi,. LAW, Sacunrrv TRANsACrroNs rN REAL
PROPERTY § 55 (l lth ed. 2017) (“['l`}he California real property recording system gives priority to the
person whose instrument is first recorded, if that person is a bona fide purchaser or encumbrancer without
notice of prior interests Any subsequently recorded mortgage is inferior.”).

11 DEL. CODE ANN. tit. 6, § 9-312(a)', Cal. Com. Code § 9312(a). See definitions of “instrument”
at § 9-l02(47) and “promissory note” at § 9-102(65).

18 DEI.. CODI~`, ANN. tit. 6, § 9-313(a); Cal. Com. Code § 9313(a).

8

 

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 9 of 20

presented a Certificate of the Delaware Secretary of State certifying that there are no effective
financing statements against Fund 3A.19 The Debtors also point out that the Plaintiffs admit in
the Complaint that they do not have possession of the original COllateral Assignnrent documents
but, instead, allege that Fund 3A “acted as custodian of the records on behalf of the Plaintiffs.”20
The Debtors assert that the Plaintiffs have not - - and could not - - allege facts to support a claim
that their interests in the Pledged Loan documents are perfected under Article 9 of the Uniform
Commercial Code.

The Plaintiffs also argue that, upon the Debtors’ default, the Plaintiffs acquired the right

to enforce the notes and deed of trust against the Property pursuant to the language in the

Owlwood Loan Documents and the Collateral Assigriinerit.21 The Debtors contend, however, that

 

19 Adv. D.r. r?, EX. A. DEL. cone ANN. rir. 6, §§ 9_301(3), 9_307(@).

20 Compl. 11 7'9.
21 In particular, the Plaintiffs assert that the Loan Agreement states

Woodbridge hereby grants to the Lender [Plaintiffs] a security interest in all of
Woodbridge’s present and future riglrt, title and interest in and to any and all of the
following (the “Collateral”) . . .
(c) The Mortgage or deed of trust securing the Pledged Loan with an
interest in the Prcmises (the “Underlying l\/Ior'tgage”) . . . .

Additionally, the Plaintiffs point to the Form of Collateral Assignment attached to the Complaint, which
statcs:

2. Assignment. As security for the performance of all obligations of Borrower {Fund
3A] to Lender {Plaintiffs] under the Note, the Assignment of Promissory Note and Mortgage, and
all other documents now or hereafter evidencing securing or related to the Loan (collectively,
the “Loan Documents”), Borrower hereby assigns and transfers to Lender, on a non-exclusive
basis all of its right, title and interest in and to the following collateral (the “Collateral”):

2.l.l All right, title, interest, claims or rights of Borrower now or hereafter in and to the

notes deeds to secure debt, security instruments guaranties and other loan documents

(collectively, the “Underlying Documents”) described on Exhibit “A” attached hereto

"and incorporated herein by this reference;

6. Actlon by Lendel' F allowing Event of Def`ault. Lender shall have the right, but not
an obligation, at any time while an Event of Default exists without notice and without taking
possession of the Property or any part thereof, to take in Lender’s name or in the name of
Borrower such action as Lender may, at any time or from time to time, reasonably determine to
be necessary to cure any default under the Underlying l)ocuments or to protect or exercise the

9

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 10 of 20

the Plaintiffs do not have a present right to enforce the Pledged Loan because Fund 3A did not
transfer or “negotiate” the underlying promissory notes to the Plaintiffs.22

Articie 3 of the Uniform Commer'cial Code, as enacted in both Delaware and Caiifornia,
governs the transfer of instruments23 The holder of the instrument is a person entitled to enforce
the irrsti‘unient.24 A person becomes a “holder” through negotiation, which is accomplished by a

5

transfer of possession and, in most cases, an indorsement by the holden2 Accordingly, the

Debtors argue t.hat, without possession, the Plaintiffs do not have any right to enforce the Pledged
Loan documents under Article 3.

The PlaintiffsJ however, argue that California law deems them in “possession” of the
Pledged Loan documents pursuant to Cal. Bus. & Prof. Code § 10233.2, which provides:

For the purposes of Division 3 (commencing with Section 3101) and Division 9
(commencing with Section 9101) of the Cornmercial Code, when a broker, acting
within the meaning of subdivision (d) or (e) of Section 10131 or Section 10131.1,
has arranged a loan or sold a promissory note or any interest therein, and thereafter
undertakes to service the promissory note on behalf of the lender or purchaser in
accordance with Section 10233, delivery, transfer, and perfection shall he deemed
complete even if the broker retains possession of the note or collateral instruments

 

rights of Borrower or Lender thereunder, and may otherwise exercise any other rights or remedies
Lender has under the Loan Docurnents . . . .

'I'4 Power of Attorncy. Borrower hereby irrevocably constitutes and appoints Lender as
its true and lawful agent and attorney-in-fact, with full power of substitution, to deinand, receive
and enforce all rights of Borrower under the Underlying Docurnents, following the occurrence
and during the continuance of an Event of Default . . . .

Complaint, Ex. 1 (C).

22 See Ner`lscn v. Di-vyer (In re Cedar Frmn’r'ng, Inc.), Bky. No. 08-52709, Adv. No. 09-5260, 2011
WL 4048526, *7 (Banl<r. N.D. Cai. Sept. 12, 201 i) (“Whiie it is possible under the Comrnercial Code to
convey or assign title to a note without a change of possession, absent delivery of possession, the
assignment does not transfer the legal right to enforce it and collect its proceeds In other words, title to a
negotiable instrument is a distinct concept from the right to enforce the instrument.”).

23 DHL. CODE ANN. tit. 6, § 3-102(a); Cal. Com. Code § 3102(a) (“This division applies to
negotiable insti'uinents.”).

24 DEL. CODE ANN. tit. 6, § 3-301; Cal. Com. Code § 3301.

25 “’Negotiation’ means a transfer of possession, whether voluntary or involuntary, of an
instrument by a person other than the issuer to a person who thereby becomes its lrolder.” DEi_,. CODE
ANN. tit. 6, § 3-201(a); Cal. Corn. Code § 3201(21). “lN]egotiation requires transfer of possession of the
instrument and its indorsement by the holder.” DEL. CODE ANN. tit. 6, § 3-201(b); Cal. Coni. Code

§ szor(b).
10

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 11 of 20

and documents, provided that the deed of trust or an assignment of the deed of
trust or collateral documents in favor of the lender or purchaser is recorded in the
office of the county recorder in the county in which the security property is located,
and the note is made payable to the lender or is endorsed or assigned to the
purchaser.26

The Plaintiffs point out that all of the Plaintiffs (and other relevant ienders) with an interest in the
Pledged Loan cannot simultaneously possess the underlying loan documents The legislative
history of the statute indicates:

This bill is sponsored by the California independent Mortgage Brokers
Association (CIMBA) to specify that the technical requirements of the
Cornniercial Code for perfection of a lender's real property security interest
are deemed to have been completed under specified conditions where the real
estate broker maintains physical possession of the note under a servicing contract
in accordance with provisions of the Real Estate Law.

The sponsor notes that there have been several recent situations of the
bankruptcy of the servicing mortgage loan broker where the bankruptcy court
has held that the lender‘s loan is unsecured, and the lender is an unsecured
creditor of the broker, only because the current technical requirement of the
Comnrercial Code for delivery of the note to the lender has not occurred in these
cases, the lender loses, although the position of the borrower and the bankrupt
servicing mortgage loan broker is unchanged This hill was introduced to
provide an exception to the technical delivery requirement in specified
broker servicing situations that are in accordance With provisions of the real
estate licensing laws.27

The Debtors argue that California law does not apply here because (i) the loan documents specify
that Delaware law applies, and (ii) UCC § 9~301 also specifies that the law of the jurisdiction

where the debtor is located (in this case, Delaware) applies23 The Plaintiffs contend that

 

26 Cal` Bus, & Prof. Code § l0233.2 (the “California ‘Deemed Possession’ Law”).

2? Ner'fson v. Chang (In re Fi`r's!‘ T.D. & Irrv., Irrc.), 253 F.3d 520, 530 (9th Cir. 2001) (quoting
Comriir'!tee Repr)rfj?)r 1991 Ca]yfornia Senate B:`H NO. 1520, Senate Corninittee on Bus. & Professions,
i99le92 Reg. Sess. 2 (Apr. 27, 1992) (emphasis added)).

23 DEI,. CODE ANN. tit. 6, § 9-301(1); Cal. Com. Code § 9301(1) (“[W]hile a debtor is located in
a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or
nonperfection, and the priority ofa security interest in collateral.”). UCC § 9-307(e) provides that “[a]
registered organization that is organized under the law of a state is located in that state.” Dlj~;i.,. CoDE
ANN. tit. 6, § 9-307`(e); Cal. Com. Code § 9307(e). Fund 3A is a limited liability corporation registered
in the state of Delaware.

11

 

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 12 of 20

California law applies here because (i) it is a consumer protection law29, and (ii) applicable
choice-of-law rules.30

However, even assuming - - without deciding - - that the California “Deemed Possession”
Law applies here, it does not aid the Plaintiffs in proving possession because the Plaintiffs have
not alleged facts to support two necessary elements of the statute. The Debtors argue that the
Plaintiffs have not - - and cannot - - allege that (i) Fund 3A is a licensed broker; and (ii) Fund 3A
was servicing the promissory note in accordance with Cal. Bus. & Prof. Code § l0233.

The Plaintiffs dispute the Debtors’ contention that the California Deenred Possession Law
requires a licensed broker. First, they assert that the plain language of the statute requires that a
broker is someone “crcting within the meaning 0]"’ 1013l(d) or (e), or 10131.1.3i Second, the
Plaintiffs contend that Cal. Bus. & Prof. Code § l0131.1 states that:

A real estate broker within the meaning of this part is also a person who engages

as a principal in the business of making loans or buying from, selling to, or

exchanging with the public, real property sales contracts or promissory notes

secured directly or collaterally by liens on real property, or Who makes

agreements with the public for the collection of payments or for the

performance of services in connection with real property sales contracts or
promissory notes secured directly or collaterally by liens on real property.32

 

29 Section 9-201(b) of the UCC provides that “[a] transaction subject to this Article is subject to
any applicable rule of law which establishes a different rule for consumers . . . .” DEL. CODE ANN. tit. 6,
§ 9-20l(b). However, the Debtors argue that the California “Deerned Possession” Law is not a law that
establishes a different rule for cou.s'umei-'s. They claim that the law is a rule of general applicability and is
not limited to transactions by individuals primarily for personal, family or household purposes See DEL.
CODE ANN. tit. 6, § l-201(l l) (defining “consumer”); See also Tex. Lottery Comm ’rr v. Fr'rsi‘ Smfe Bank
ofDeqrreen, 325 S.W.Bd 628, 636-37 (Tex. 2010) (deciding that the Lottery Act rule regarding prize
assignments “is not specifically directed at or limited to individuals who enter into a transaction primarily
for personal, family, or household purposes Any purchaser of a lottery ticket, whether an individual or
some type of entity such as a partnership, trustor corporation, purchases the ticket subject to the provisions
of the Lottery Act . . . .”).

30 The Plaintiffs contend that the Debtors wrongly apply UCC § 9-30l(1) to establish which state’s
law applies, and instead argue that California law applies pursuant to §9-301(3)(€), which specifically
provides that “{w]liile tangible negotiable documents, good, instruments, money or tangible chattel paper
is located in a jurisdiction, the local law of that jurisdiction governs: . . . (C) the effect of perfection and
the priority of a nonpossessory security interest in the collateral,”

31 Cal. Bus. & Prof. Code § 10233.2 (emphasis added).

32 Cal. Bus. & Prof. Code § 10131.l (emphasis added).

12

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 13 of 20

The Plaintiffs argue that the statutory language recognizes that reference to “broker” in § 10233.2
includes people who act as brokers and does not specify a licensing requirement The flaw in this

argument is that this section of the California Business and Professional Code specifically defines '

933

a “broker” as “a person licensed as a broker under any of the provisions of this part and a “real

estate broker” as “a person licensed as a broker under Chapter 3 of this part.”34 That Section
10233.2 only applies to licensed brokers was recognized by the Bankruptcy Court for the
Northern District of California in Cedcn-‘ Fzmding, in which the Court wrote:

The court disagrees with the Chapter 1 l Trustee’s Business and Professions Code

analysis for the simple reason that no evidence has been offered demonstrating

that CFI was a licensed broker. Section 10233.2 only applies to “brokers,” which

Business and Professions Code § 10012 defines as a “licensed” broker.35
The legislative history also noted that the “biil was introduced to provide an exception to the
technical delivery requirement in specified broker servicing situations that are in accordance
with provisions of the real estate licensing laws.36 l agree that § 10233.2 applies only when a
licensed broker is in possession of the loan documents

The Debtors also argue that the Plaintiffs do not - - and cannot - - allege that Fund 3A was
servicing the Pledged Loan in accordance With Cal. Bus. & Prof. Code § 10233, which requires

(among other things) a “written servicing agreement that satisfies the requirements of paragraphs

(1), (2), (4) and (5) of subdivision (k) of Section 102323.”3"r

 

33Cal. Bus. & Prof. Code § l0012, which states, in full: c"Broker’ When used without modification,
means a person licensed as a broker under any of the provisions of this part.”

34 Cal. Bus. & Prof. Code § 10015.

35 Cedcn‘ Frmdr'ng, 201l WL 4048526 at *8.

36 Nei]son v. Chang (]n re Fr`r.s'{ T.D. & Irrv., luc.), 253 F.3d 520, 530 (9th Cir. 2001) (quoting
Corrrmi`itee Reportfor' 1991 California Seirnte BI`N No. 1520, Senate Cornmittee on Bus. & Professions,
l99l_~“~92 Reg. Sess. 2 (Apr. 27, 1992) (emphasis added)).

37 Cal. Bus. & Prof. Code §l0233(a). Section 1023 B(k) includes further requirements for a
ccwritten agreeinent” between a licensed real estate broker and a purchaser or lender to “service the note or
notes” and includes (among other things) specific requirements for depositing payments in a trust account

13

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 14 of 20

l agree with the Debtors that the Plaintiffs have failed to allege facts supporting their
request for a declaratory judgment that the Plaintiffs hold perfected liens against the Owlwood
Estate Property, or against any proceeds arising from a sale or liquidation of that Property. Counts
l and ll of the Complaint will be dismissed for failure to state a clairn. The Plaintiffs’ request for
another opportunity to amend the Cornplaint also will be denied33

2. Do the factual allegations support a claim that the Court should establish a constructive
trust or an equitable lien against the Property or its proceeds in favor of the Plaintiffs?

Count lll of the Complaint asks the Court to determine that, pursuant to the doctrines of
constructive trust and equitable lien, the Plaintiffs have first-in-priority, valid secured interests in
the Owlwood Estate Property or the proceeds derived from a sale or liquidation of the Pi'operty.39
Whether a court should impose a constructive trust or equitable lien upon property is first
determined by reference to state law.40 The Plaintiffs argue that California law supports their

claim.41 The Debtcrs, however, argue that imposing a constructive trust or equitable lien against

 

[§ l()238(k)(l)(A)} or prohibiting commingling of funds [§ l0238(k)(i)(B)]. See 2018 Cal. Legis Serv.
Ch. 285 (A.B. 2884) (West 2018).

38 A court should “freely” grant leave to amend a pleading in the absence of “undue delay, bad
faith or dilatory motive on the part of the lnovant, repeated failure to cure deficiencies by amendments
previously allowed, undue prejudice to the opposing party by virtue of allowing the amendinent, [or]
futility ofamendment.” fn re Evergreen Energy, luc., 546 B.R. 549, 565 (Banl<r. D. Del. 20l6) (quoting
PCTv, Azrtherrfic »S})ecia/fy Foods, 'Irrc. (In re F/eming Co., luc.), 347 B.R. l63, 166 (Bankr. D. Del. 2006)).
llere, the Debtors have shown that there was no UCC-l filing and the Plaintiffs have alleged that Fund 3A
had possession of the relevant Pledged Loan documents lt would be futile - ~ and prejudicial to the
Debtors - - to allow further amendment to Counts l and ll.

39 Cornpl. fm lOl-l(}3.

40 “Property interests are creatures cf State law and ‘the happenstance of bankruptcy’ should not
inform the way courts analyze tliem.” Tiare 1111 ’l, Inc. v. United Fr'xlures Co., lnc. (ln re Inter'l'ake dialericrl
Hand/ing, lnc.), 44l B.R_ 437, 44l (Bankr. D. Del. 20l l) (quoting Brrmer v. Uniied Stafes, 440 U.S. 48,
55, 99 S.Ct. 9l4, 59 L.Ed.2d l36 (l 9'79)). Whether a constructive trust or equitable lien should be imposed
is a question of state laW, Id.

4' Under California law, “[t}he imposition of a constructive trust requires: (l) the existence of res
(property or some interest in property); (2) the right of the complaining party to that res; and (3) some
wrongful acquisition or detention of the res by another party who is not entitled to it.” 111 re Real Esicrie
As.s'oc. Lfd P’shr'p Lifr'g., 223 F. Supp. 2d 1109, ll40 (C.D. Cal. 2002) (citing Comrmmisf Par'r‘y v. 522
l/alencia, Inc., 35 Cal. App. 4“‘ 980, 990, 41 Cal. Rptr. 2d. 618 (l995). “An equitable lien is a right to
subject property not in the possession of the lienor to the payment of a debt as a charge against that

14

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 15 of 20

the Property would be futile, because any equitable interest would be avoided pursuant to the
strong-arm powers of Bankruptcy Code § 544(a)(3), which provides:
(a) The trustee shall have, as of the commencement of the case, and without
regard to any knowledge of the trustee or of any creditor, the rights and

powers of, or may avoid any transfer of property of the debtor or any
obligation incurred by the debtor that is voidable by_

(3) a bona fide purchaser of real property, other than fixtures, from the
debtor, against whom applicable law permits such transfer to be perfected,
that obtains the status of a bona fide purchaser and has perfected such
transfer at the time of the commencement of the case, whether or not such
a purchaser exists.42
“Numerous courts and commentators have noted a tension between the text of §§ 54l(a),
54l(d) and 544(a). These sections are not always easily reconciled because § 54l(d) excludes
certain equitable interests from the estate43 of a bankrupt while § 544(a) permits the trustee to
bring certain tainted property into the control of the estate”‘l‘l for distribution to creditors The
Sixth Circuit noted that the Bankruptcy Code’s policy of equitable distribution is paramount to

any policy that underpins the bankruptcy court’s authority to impose an equitable trust, stating:

Constructive trusts are anathema to the equities of bankruptcy since they take
from the estate, and thus directly from competing creditors, not from the

 

property.” Cly. OfLos Angeles v. Constr. Laborers Trust Fz:ndfor Soufh\-vestern Cal. Admin. Co., l37
Cal. App. 4"‘ 41{), 4l4, 39 Cal. Rptr. 3d 917, 920 (Cal. Ct. App. 2006) (citing 42 Cal. .lur. 3d, Liens, §lO
at 621)). “lt may arise from a contract which reveals an intent to charge particular property with a debt or
‘out of general considerations of right and justice as applied to the relations of the parties and the
circumstances of their dealing.’” Ic`.".

42 il U.S.C. § 544(a). Pursuant to Bankruptcy Code § ll()'l', a debtor in possession will exercise
all of the rights and powers, and will perform all of the functions and duties, of a trustee. ll U.S.C.
§ llO?(a).

43 Bankruptcy Code § 54l(d) provides that “[p]roperty in which the debtor holds, as of the
commencement of the case, only legal title and not an equitable interest, such as a mortgage secured by
real property or an interest in such a moltgage, sold by the debtor but as to which the debtor retains legal
title to service or supervise the servicing of such mortgage or interest, becomes property of the estate under
subsection (a)(l) or (2) of this section only to the extent of the debtor’s legal title to such property, but not
to the extent of any equitable interest in such property that the debtor does not hold.”

44 Mtrllins v. Bm'fc]r (In re Paul J. Pardd'ise & A.s'soc., ]nc.), 249 B.R. 36(}, 366 (D. Del. 20(}())

(citations omitted).

15

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 16 of 20

offending debtor. “Ratable distribution among all creditors” justifies the Code's
placement of the trustee in the position of a first-in-line judgment creditor and
bona fide purchaser for value, empowered to avoid certain competing interests
(and even to nullify the debtor's “preferential” prepetition payments to otherwise
entitled creditors) so as to maximize the value of the estate. To a party defrauded
by the debtor, incorporating the proceeds of fraud in the debtor's estate may seem
like allowing the “estate to benefit from property that the debtor did not own.” [In
re] Qrialr`ty Holsr‘el'n Lecrsing, 752 F.2d [1009] at 1013 [5th Cil‘. 1985]. But as the
Seventh Circuit has pointed out, “allowing the estate to ‘benefit from property
that the debtor did not own’ is exactly what the strong-arm powers are about: they
give the trustee the status of a bona fide purchaser for value, so that the estate
contains interests to which the debtor lacked good title.” Belr`sle v. Plzmkeff, 877
F.2d 512, 516 (7th Cir.l989) (criticizing Qtiality Holsrer'n Lecrsirrg). The Code
recognizes that each creditor has suffered disappointed expectations at the hands
of the debtor; for this reason, it makes maximization of the estate the primary
concern and entitlement to shares of the estate secondary lmposing a constructive
trust on the debtor's estate impermissibly subordinates this primary concern to a
single claim of entitlement45

Delaware courts, however, have not adopted a bright line rule that “the bankruptcy policy of
ratable distribution trumps state law policy on constructive trusts.”46 lnstead, Delaware courts
have decided that a trustee may use the strong-arm powers of § 544(a)(3) to avoid an equitable
interest in real property if the trustee can avoid that interest under applicable law of the state in

which the property in question is located as of the bankruptcy petition’s frling.47

 

45 XL/Daracouq), Irrc. r. Wr`].i'orr (In re Onregas Grp., lirc.), 16 F.3d l»’-l43, 1452-53 (6th Cir'. 1994)
(footnotes omitted). “ln the original Ponzi scheme case, Crm.rrr`ngham v. Bi'cwrr, 25 U.S. l, 44 S.Ct. 424,
68 L.Ed. 873 (1924), the Supreme Court held that “tracing” fictions should not be used to pursue individual
recoveries when a fraud ensnares multiple victims whose funds are commingled lnstead, the Court held
that all innocent victims should share equally in the recovered funds because equity demands equal
treatrnent.” U.S. S.E.C. v. By'irrr`)‘y Grp. Co., 226 Fed. App’x 2l7, *2l8 (3d Cir. 2007). Non-bankruptcy
courts have recognized that “pr'o rata distribution of a defraudel"s assets to multiple victims of the fraud
is appropriate and that District Courts act within their discretion in approving such distributions.” Id.
(citing SEC v. Cr'edir Bancor'p, Lfd., 290 F.Bd 80, 89 (2d Cir. 2001) (explaining that ‘the use of a pro mm
distribution has been deemed especially appropriate for fraud victims of a Ponzi scheme); Urritecr' Stcrres v.
13328 and 13324 St.cr!e Hr`ghr-vcn) Norrh, 89 F.Bd 55 l, 553~54 (9th Cir. 1996) (collecting cases)).

46 Panl J, Pcrmdr`se, 249 B.R. at 370-71. See also, e.g., Mor'rgage Lende."s Nefwoi'i'r, USA, [rrc. v.
Wer.'/s Fcrrgo Bam'c, N./l. (In re Mor'rgage Lerrder'.s' Ne{wor'k, USA, lrrc.), 3 80 B.R. 131 (Bankr. D. Del. 2007)
(deciding that the trustee could not use § 544(3) to avoid real property held by the debtor under an express
trust)‘, 112 re Loewen Grp. fm ’], Irrc., 292 B.R. 522, 527 (Bankr. D. Del. 2003) (deciding that the trustee
could use § 544(a)(3) to avoid an unrecorded resulting trust interest under applicable Flo_rida law).

47 Pcrrrl l Par‘adise, 249 B.R. at 371 (“’[A]lthough the trustee’s strong-arm power arises under
federal law, the scope of these . . . powers vis-a-vis third parties is governed entirely by the substantive

16

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 17 of 20

The Owlwood Estate Property is located in California “In California, a purchaser for
value of real estate Without actual or constructive notice of a prior interest is given bona fide
purchaser status.nng “Section'544, however, must be applied ‘without regard to any knowledge
of the trustee or of any creditor.”349 The Ninth Circuit observed:

While we agree that any constructive trust that is given effect must be a creature

of [state] iaw, we cannot accept the proposition that the bankruptcy estate is

automatically deprived of any funds that state law might find subject to a

constructive trust . . . We necessarily act very cautiously in exercising such a

relatively undefined equitable power in favor of one group of potential creditors

at the expense of other creditors, for ratable distribution among all creditors is

one of the strongest policies behind bankruptcy laws.50
The Ninth Circuit determined that a trustee acting under Bankruptcy Code § 544(a)(3) could avoid
equitable claims, such as a constructive trust, against real property51

Simiiarly, here, even assuming - - without deciding - - that the Plaintiffs could establish a
right under California law for imposition of a constructive trust or equitable lien against the

Property, the Debtors could avoid any such equitable interest pursuant to the strong-ann powers

of Bankruptcy Code § 544(a)(3). The Debtors’ motion to dismiss Count IlI will be granted

 

law of the state in which the property in question is located as of the bankruptcy petition’s filing.’ ‘The
incorporation of state law in this regard establishes that lw]herever under the applicable law such a creditor
or bona fide purchaser might prevail over prior transfers, liens, encumbrances or the like, the trustee will
also likely prevail.”’) (quoting Midlamic Narf 7 chk v. Br.r'dge (In re Bi'idge), 18 F.3d 195, 200 (3d Cir.
1994)).

48 Chbaf v. Tleel (In re T]eel), 876 F.2d 769, 772 (9th Cir. 1989) (citing Cal. Civ. Code §§ 1214,
1217). See also Rol)erlson v. Pelers (]n re Weisman), 5 F.3d 417, 420 (9tli Cir. 1993) (“California is a
race-notice jurisdiction and requires every conveyance of real property to be recorded in order to be valid
against a subsequent purchaser of the same property.”)

49 Tleel, 876 F.2d at 772 (quoting l l U.S.C. § 544(a)).

50 T/eel, 876 F.2d at 77l (quoting fn re Ncrfh Amerr`can Cor`n & Currency, Lid., 767 F.2d 1573,
1575 (9th Cir. 1985), top4 amended by 774 F.2d 1930 _(9tlr Cir. i985)l, cert denied sub nom Torres v.
Eusth`ck, 475 U.S. 1083, 106 S.Ct. l462, 89 L.Ed. 2d 7l9 (1986)).

51 YYeeI, 876 F.2d at 773~74.

17

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 18 of 20

3. Do the factual allegations support a valid claim for elder abuse. including treble
damages, under California law?

Count lV of the Complaint alleges that the Plaintiffs are the victims of financial abuse
under California’s Elder Abuse Act52 and asks the Court to enter a judgment for treble damages
and attorney’s fees and costs.55 The Debtors contend that Count lV should be dismissed because
it is an improper attempt to assert a prepetition claim through an adversary proceeding, rather
than a proof of claim, after the claims bar date. The Debtors also argue that the Plaintiffs do not
have standing to assert such claims.

The Debtors note that on April 5, 2018, this Court entered an order establishing June l9,
2018, as the general bar date for the filing of proofs of claim against the Debtors.54 The Debtors
served copies of its “Notice of Deadlines for Filing of Proofs of Claim and Proofs of Interest”
upon each of the Plaintiffs and their counsel.55 The Bar Date Notice states that holders of claims
who fail to file a timely proof of claim on or before the applicable bar date “rnay be forever barred,
estopped, and enjoined from asserting such claim” against any of the Debtors.56 The Plaintiffs
added the Elder Abuse Claim to the amended Complaint on July 17, 2018, which was four weeks
after the deadline in the Bar Date Notice.

“in bankruptcy, ‘the only appropriate way to assert a claim against a debtor's estate is

through the timely filing of a properly executed proof of claim’ and not through an adversary

 

52 Cal. Welf. & ]nst. Code § 15610.30.

55 Cal. Welf. & lnst. Code§ 15657.5; Cal. Civ. Code § 3345.

54 Bky. Case D.i. 911

55 Bky. Case D.l. 1599 (the “Bar Date Notice”); D.l. l688 (affidavit of service regarding the Bar
Date Noticc).

55 Bar Date Notiee, ll 8.

18

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 19 of 20

proceeding.”57 Feder'al Rules of Bankruptcy Procedure 3001, 3002 and 3003 provide guidance
on filing proofs of claim in a bankruptcy case. '

The Debtors also argue that the Plaintiffs do not have standing to assert the Elder Abuse
Claims. California law defines an “elder” as “any person residing in this state, 65 years of age or
older.”55 The Debtors argue that the allegations in the Complaint fail to establish that any of the
Plaintiffs meet the criteria of being (i) individuals, (ii) residents of the State of California, or
(iii) 65 years of age or older when the alleged financial abuse occurred Instead, the individual
Plaintiffs are residents of Florida; the California residents are trusts or other entities (not
individuals); and the Complaint alleges that the Plaintiffs were 65 years of age us off/refiling of
the Conrplaint. The Plaintiffs responded by arguing that the term “person” may include entities,
and otherwise seek to amend the Complaint to clarify which Plaintiffs would meet the definition
of “elder.”

However, due to the procedural irregularities of the Elder Abuse Claim,59 l will not
address the standing issues in this adversary. The Debtors argue that the Elder Abuse Clairns are
untimely, but, in some cases, a court may allow a late-filed claim under Rule 9006(b) if the
claimant can show that the tardiness was the result of excusable neglect60 For these reasons,

Count IV will be dismissed but with leave to allow any Plaintiffs who believe they have valid

 

57 In re Ephedr'cr Prr)drrc{.s' Liabi[t`!y Litig., 329 B,R. l, 7 (S.D.N.Y. 2005) (quoting 111 re Johns-
Mcmville Corp., 53 B.R. 346, 354 (Bankr.S.D.N.Y. 1985)). B'm‘, see, in re Der-vey & LeBocrgFLLP, 487 B.R.
169, 176 (Bankr. S.D.N.Y. 20l3) (deciding that WARN Act claims may be brought by adversary
complaint under Fed. R. Bankr. P. 7001(7) because they are equitable in nature; they seek to c‘recover back
pay as equitable restitutionary relief as opposed to damages.”)

55 Cal. Welf. & lnst. Code§ 15610.27.

59 See Fed. R. Bankr. P. 7001, which has no basis for filing this claim.

50 Toscmio v. The RSH Lr`grridcrling Ti'usi (In re RS Legucy Cor‘p.), 577 B.R. 134, 139 (Bankr. D.
Del. 2017).

19

 

Case 18-50371-K.]C Doc 26 Filed 10/05/18 Page 20 of 20

Elder Abuse Claims, and can show excusable neglect, to file motions seeking allowance to file

late proofs of claim under Bankruptcy Rule 9006(b) or other applicable law.

Conclusion

For the reasons set forth above, Counts l, ll and lll will be dismissed with prejudice

Count lV also will be dismissed, but with leave to allow Plaintiffs to file motions in the main

bankruptcy case seeking allowance to file late proofs of claims under Bankruptcy Rule 9006(b),

or other applicable law, within 30 days. An appropriate Order follows.

Dated: OCtober 5, 2018

BY THE COURT:

inch flaw
§i/rl§ipls(':rlifi“§s;imu W Y tubes

20

